Citation Nr: 0425183	
Decision Date: 09/14/04    Archive Date: 09/16/04

DOCKET NO.  03-00 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran had active duty from December 1970 to December 
1973.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, which denied entitlement to service connection for 
post-traumatic stress disorder (PTSD).

In October 2003, the veteran testified before the undersigned 
Acting Veterans Law Judge at a personal hearing.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.

The issue of entitlement to service connection for PTSD is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

First, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. 106-419, 114 Stat. 1828 (Nov. 9, 
2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 
5103A, 5107, 5126 (West 2002)) and amended by Pub. L. 108-
183, 117 Stat. 2651 (Dec. 16, 2003) (codified at 38 U.S.C.A. 
§ 5103 (West Supp. 2004)) requires VA to advise a claimant of 
the evidence needed to substantiate the claim, of what 
evidence the claimant is responsible for obtaining, and of 
what evidence VA will undertake to obtain.  38 U.S.C.A. 
§ 5103(a).  VA has also undertaken to inform claimants to 
submit relevant evidence in their possession.  38 C.F.R. 
§ 3.159(b) (2003).  

After having carefully reviewed the record, the Board finds 
that the veteran has not been provided with the notice 
required by the VCAA.

Second, in order for service connection to be awarded for 
PTSD, three elements must be present: (1) a current medical 
diagnosis of PTSD; (2) medical evidence of a causal nexus 
between current symptomatology and a claimed in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor actually occurred.  See 38 
C.F.R.§ 3.304(f) (2003).  With respect to the third element, 
if the evidence shows that the veteran engaged in combat and 
he is claiming a combat related stressor, no credible 
supporting evidence is required. Id., see Doran v. Brown, 6 
Vet. App. 283 (1994).  A veteran's testimony, by itself, 
cannot, as a matter of law, establish the occurrence of a 
non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).

In this case, VA outpatient psychiatric treatment records 
reflect that PTSD had been diagnosed.  The diagnosis was 
based on the veteran's report of combat stressors experienced 
while serving in Vietnam.  

In November 2000, the veteran underwent a VA mental disorders 
examination.  However, the examiner deferred diagnosis 
pending review of hospital records.  In a January 2001 
handwritten addendum opinion to the November 2000 VA 
examination report, the examiner noted that the veteran's 
records were "not reviewed" and the diagnosis was major 
depressive reaction.  

The veteran has testified that he served in Vietnam from July 
1971 to July 1972 and that he was assigned to the 271st and 
the 180th Air Assault Helicopter Companies (ASHC).  His 
duties included bringing in live soldiers and supplies and 
carrying out the dead.  He stated that he worked on 
helicopters and also substituted for door gunners.  The 
veteran testified that he was exposed to combat situations 
involving rocket attacks and firefights.    

The record contains the veteran's service personnel records 
and an operational report submitted by the 17th Aviation 
Group for the 180th Air Assault Helicopter Company for the 
period ending in April 1972.  The Form DD 214 indicates that 
his military occupation was helicopter repairman and that he 
had one year of foreign service.  The veteran also served as 
a light truck driver (2-ton).  The veteran was awarded the 
Vietnam Service Medal with 3 Bronze Service Stars and a 
Sharpshooter decoration.  Service records indicate that the 
veteran served in Vietnam from July 17, 1971 to July 16, 
1972.  He served with the 271st ASHC and the 180th ASHC.  
Also, the veteran's service medical records reflect treatment 
from the Cantho Dispensary in the Republic of Vietnam while 
the veteran was stationed with the 271st  and the 180th  ASHCs.  

While it appears that the RO has attempted to obtain credible 
supporting evidence of the claimed stressors, the Board 
concludes that another attempt must be made to obtain 
verification of the stressor events.  In this regard, the RO 
or AMC should contact United States Armed Services Center for 
Research of Unit Records and try to obtain verification of 
the specific stressor events described by the veteran.     

Finally, it appears that the veteran receives ongoing VA 
psychiatric treatment for his PTSD since at least April 2000.  
Evidence of recent psychiatric treatment is not of record and 
could be relevant to his claim.  

Under Bell v. Derwinski, 2 Vet. App. 611 (1992), VA is deemed 
to have constructive knowledge of certain documents that are 
generated by VA agents or employees, including VA physicians.  
Id. at 612-13.  If those documents predate a Board decision 
on appeal, are within VA's control, and could reasonably be 
expected to be part of the record, then "such documents are, 
in contemplation of law, before the Secretary and the Board 
and should be included in the record."  Id. at 613.  If such 
material could be determinative of the claim, a remand for 
readjudication is in order. Dunn v. West, 11 Vet. App. 462, 
466 (1998) (applying Bell to Vet Center records).  If 
necessary, the RO should also schedule a VA examination after 
seeking updated treatment records.

Accordingly, this case is REMANDED for the following:

1.  The AMC or RO should provide the 
veteran with a VCAA notice letter in 
accordance with 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b) pertaining to the claim 
of entitlement to service connection for 
PTSD.  

2.  The AMC or RO should request all 
medical records of the veteran's treatment 
for PTSD from the VA Medical Center in 
Atlanta, Georgia for the period from April 
2000 to the present.

3.  The AMC or RO should review the entire 
claims file, including the veteran's 
previous statements of stressors, and any 
additional information obtained pursuant 
to this remand, and prepare a summary of 
all his claimed stressors.  The summary 
should include the following stressor 
events: 

a.  July 1971:  The veteran was on 
guard duty ("Delta Innkeepers," 
stationed with the 271st ASHC) and 
came under enemy fire.   

b.  August to September 1971:  The 
veteran was on a boat sailing down 
the Mekong Delta River and came under 
enemy fire.  Also, while stationed in 
Cantho, enemy, on bicycle, fired upon 
the veteran and his comrades.  

c.  October to November 1971:  The 
veteran was with the HQ717th Air 
Cavalry in "Quinon" and took out a 
small catamaran when he came under 
enemy gunfire.  Also, while in 
"Quinon," the veteran was aboard a 
3-ton pickup, reporting for a "Mars 
call" when he saw dead enemy 
soldiers who were killed by Korean 
troops.  During this period, enroute 
between "Quinon" and "Onson," the 
veteran was exposed to two days of 
battle and enemy gunfire, after which 
he saw more dead enemy soldiers.

d.  April to May 1972:  The veteran 
was on guard duty with the 180th ASHC 
in "Onson" when he fired upon a 
perceived enemy infiltration threat.  
Also, the veteran was on guard duty 
and was exposed to gunfire when 
helicopters fired upon an enemy 
sniper who had approached the 
veteran's bunker.  

e.  May to June 1972:  The veteran 
was working on a helicopter in 
"Onson" with the 180th ASHC when he 
came under rocket attack.  

f.  June to July 1972:  The veteran 
was with the 180th ASHC in "Onson" 
when his bunker was attacked.  The 
veteran was with Terry McGowen and 
Darryl Goolsby during this attack.  
Also, the veteran was on payroll 
guard, flying to "Pleiku," when his 
helicopter came under enemy fire.  

g.  July 1972:  The veteran was being 
transported out of Vietnam, near 
"Nhatrang," when his aircraft was 
forced to land and he was then 
exposed to rocket and bombing 
attacks.  

This summary, copy of the DD 214, and a 
copy of this remand, and all associated 
documents should be sent to the United 
States Armed Services Center for Research 
of Unit Records (USASCRUR), 7798 Cissna 
Road, Springfield, Virginia 22150 for 
verification of stressors.  The agency 
should be asked to provide any 
information that might corroborate the 
veteran's alleged stressor.  
Specifically, the agency should be asked 
to provide the unit and organizational 
histories and casualty reports for the 
incidents listed above.  If the agency is 
unable to provide information regarding 
any of the stressors alleged by the 
veteran, they should provide specific 
confirmation of that fact.

4.  Once the above development is 
completed, and if, and only if, it is 
determined that the veteran was exposed to 
a verified stressor in service, then the 
AMC or RO should arrange for the veteran 
to undergo a VA psychiatric examination.  
Any alleged stressors which have been 
verified should be made known to the 
examiner.  The veteran's claims folder and 
a copy of this remand must be provided to 
the examiner for review in connection with 
the examination.  

The examiner should identify any 
psychiatric disorders that are present.  
If the examiner believes that PTSD is an 
appropriate diagnosis, the examiner must 
indicate whether the diagnosis conforms 
to DSM-IV and specify the stressors 
responsible.  In determining whether or 
not the veteran has PTSD due to an in-
service stressor, only the history 
specifically verified by the RO may be 
relied upon.  Any and all opinions 
expressed must be accompanied by a 
complete rationale.  The report of the 
examination should be associated with the 
veteran's claims folder. 

5.  When the RO is satisfied that the 
record is complete, the RO should 
readjudicate the issue of entitlement to 
service connection for PTSD.  If all the 
desired benefits are not granted, a 
supplemental statement of the case should 
be furnished to the veteran and his 
representative. The case should then be 
returned to the Board if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
C. L. KRASINSKI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




